Citation Nr: 0209641	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  02-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from December 1987 
to February 1989.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in October 2001, from the Department of Veterans 
Affairs (VA) Regional Office in Pittsburgh, Pennsylvania 
(RO).


REMAND

In the substantive appeal received in July 2002, the veteran 
requested a hearing at the RO before a member of the Board.  
The veteran has not, however, been provided an opportunity to 
present such testimony as requested.  Accordingly, this case 
is remanded to the RO for the following action:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

